C. Allen, J.
The St. of 1877, c. 204, authorizes the formation of associations for the purpose of rendering assistance to the widows, orphans, or other dependents of deceased members, by means of the payment by each member of a fixed sum, to be held by such association until the death of a member occurs, and then to be forthwith paid to the person or persons entitled thereto. The fund so held is not to be liable to attachment by trustee or other process; and it is declared that the provisions of the general laws relating to life-insurance companies shall not be held to be applicable to such beneficiary corporations. The question now arises whether the contract entered into by such an association or corporation with one of its members, for the *476benefit of beneficiaries within the classes named, is assignable, during his life, to a person not within either of those classes. We think it is not. If it were held otherwise, these associar tians would stand substantially on the same footing as life-insuronce companies.
But such was not the intention of the Legislature. The purpose for which they can be formed is strictly limited by statute to rendering assistance to the widows and orphans of deceased members, or other persons dependent upon them; that is to say, after the support and assistance of the member have been withdrawn by death, the corporation then is to step in and supply his place in a measure. The purpose is not to assist wives and children, but widows and orphans. It is not contemplated by the statute that the right to the assistance secured by membership shall be assignable to creditors during the member’s life. The statute intends a particular and special method of assistance to the designated classes of persons after the member’s death; and the purpose of the statute would be defeated by allowing an assignment, during the member’s life, to his creditors, as collateral security. The assignment to Earl was therefore invalid.
The order of March 4, 1884, to Remington, constituted a good assignment in equity, to the amount of $1200, of the widow’s interest, which had then become vested, and, having been made for a good consideration, was not revocable. Moreover, the acts of the treasurer amounted to a ratification of it. Remington is therefore entitled to the amount of his order, and the plaintiff to the residue. Decree accordingly.